Citation Nr: 0015901	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-48 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, 
including arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1960 to March 
1961 and from August 1962 to August 1971.

In an August 1993 decision, the Board of Veterans' Appeals 
(Board) denied service connection for cardiovascular 
disability including hypertension.  The current claim arose 
from a November 1995 rating decision of the Atlanta, Georgia 
VA Regional Office (RO).  In an April 1998 decision, the 
Board determined that the veteran had submitted new and 
material evidence to reopen a claim for service connection 
for hypertension and a cardiovascular disorder.  The merits 
of the claim were then remanded to the RO for additional 
development, including conduct of a VA examination.


FINDING OF FACT

Hypertension and heart disease, including arteriosclerotic 
heart disease, were incurred during active military service.


CONCLUSION OF LAW

Hypertension and a heart disorder, including arteriosclerotic 
heart disease, were incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is based on competent medical evidence showing 
that the veteran has current disability from hypertension and 
arteriosclerotic heart disease.  There is also medical 
opinion linking the veteran's hypertension and heart disease 
to service.  Finally, there are the service medical records 
that show two high blood pressure readings.  The Board is 
satisfied that all relevant facts which may be developed have 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops compensable disability from a chronic 
disease to a degree of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
includes hypertension and organic heart disease.

The veteran's service medical records do not show a diagnosis 
of either hypertension or heart disease.  Such records 
document that the veteran had a routine chest X-ray in 
October 1965 the results of which were negative.  In March 
1970, he complained of abdominal pain which was relieved by 
food intake.  A physical examination revealed no 
abnormalities.  A treatment record dated in December 1970 
indicates that the veteran had complaints of tightness in his 
chest.  Initially, his blood pressure measured 154/96.  A 
second reading showed blood pressure of 146/90.  An EKG was 
inconclusive.  Serology was normal.  A chest X-ray was 
negative.  At the time a June 1971 medical examination for 
separation from service, the veteran reported a history of 
pain or pressure in his chest, frequent indigestion, and 
stomach, liver, or intestinal trouble.  He denied palpitation 
or pounding heart, shortness of breath, and high or low blood 
pressure.  His blood pressure was 124/84.  His sitting pulse 
rate was 108.  His pulse rate was checked three days in a row 
in late June and ranged from 76 to 84.  An examiner indicated 
that the veteran's heart and vascular system were clinically 
normal.

The veteran's blood pressure was measured on many other 
occasions during military service.  The reported readings 
show that his systolic pressure was predominantly below 130 
and his diastolic pressure was predominantly below 85.  Such 
records show only one occasion when the veteran's blood 
pressure was higher than 130/85.

The veteran's initial claim for VA compensation or pension 
was filed in August 1971.  The claim, subsequently abandoned, 
was based on high blood pressure.

The earliest dated post-service medical records contained in 
the claims folder were made in 1985 and are not pertinent to 
the claim at issue, as such records show treatment for a 
kidney stone.  A VA outpatient treatment record dated in 
January 1986 shows a blood pressure reading of 147/78.  Notes 
dated in April 1986 indicate that the veteran was taking 
medication for hypertension.  Notes of treatment in September 
1986 indicated that the veteran's blood pressure was 124/66 
on one occasion, and 134/76 and 129/79 other occasions of 
treatment during the same month.  The examiners did not note 
that the veteran reported a history of hypertension.  A VA 
treatment note dated in January 1987 contains a blood 
pressure reading of 153/83.

During a VA examination in November 1989, the veteran 
reported that his blood pressure had been elevated "off and 
on" since the time he was on active duty service.  He told 
the examiner that he had never been put on any medication.  
On examination, his blood pressure was 135/90 and his pulse 
rate was 72.  There was no neck vein distention, but there 
was moderate dependent edema.  The heart was not enlarged 
clinically.  Rate and rhythm were regular and no murmurs were 
noted.  Although an EKG was abnormal, the examiner who 
conducted the clinical examination did not report any 
diagnosis of a heart or vascular disorder.

The veteran has submitted letters from several private 
physicians which suggest that the onset of his hypertension 
and heart disease was during his active military service.  In 
a letter dated in July 1996, Burton B. Barmore, III, M.D., 
stated that he had reviewed the veteran's medical records.  
Further, according to Dr. Barmore, the veteran apparently had 
problems with high blood pressure and chest pain dating back 
to the time of his military service.  The doctor concluded 
that there was "no question" that the veteran had high 
blood pressure dating back to the late 1960's and early 
1970's.  

In a letter dated in November 1997, Duane D. Tippets, M.D., 
an orthopedist, indicated that he had reviewed the veteran's 
records as well.  He found that in December 1970 the veteran 
had ". . . mildly elevated blood pressure consistent with 
hypertension . . . ."  According to Dr. Tippets, the veteran 
also had chest pain which seemed to be associated with high 
blood pressure.  Dr. Tippets stated that he agreed with Dr. 
Barmore's July 1996 letter.  In a letter dated in November 
1997, 
H. McDaniel, M.D., a professor of medicine, reported that he 
had reviewed the veteran's records and had talked to the 
veteran about them.  According to Dr. McDaniel, the veteran 
had hypertension, tachycardia, and chest pain ". . . 
documented by his medical record while on active duty."

In a hand written letter dated in August 1997, a VA physician 
reported that he had reviewed the veteran's medical records 
and that he fully concurred with Dr. Barmore's July 1996 
letter.  According to F. M. C., M.D., there was "no 
question" in his mind that the veteran was currently totally 
disabled from multiple medical problems which developed while 
he was on active military duty.

In support of his assertion that he had high blood pressure 
in service, the veteran has submitted a statement from 
another soldier who served in Vietnam at the same time during 
1967 and 1968.  According to his statement, the other soldier 
recalled overhearing a medic and the veteran discussing the 
veteran's blood pressure as being "still high."  He has 
also submitted a number of statements and affidavits from 
friends and family members.  Some of these individuals 
recollected that he had had problems with high blood pressure 
before he was separated from the service.

The veteran underwent a VA heart examination in May 1999.  
The examiner reported that she had reviewed the entire claims 
folder.  She noted that a review of the record indicated that 
on December 7, 1970, two measurements of the veteran's blood 
pressure were 154/96 and 146/90.  The veteran had concurrent 
complaints of chest pain.  The examiner noted that on many 
other occasions before and after December 1970, including at 
the time of his separation from service and in the early 
1980's, the veteran's blood pressure had been normal.  The 
examiner opined that it was unlikely that the veteran had 
hypertension during his active military service or during the 
first post-service year.  

The examiner noted that currently the veteran had numerous 
medical problems including coronary artery disease and 
evidence of inferior ischemia.  He had exertional dyspnea and 
chest pain consistent with such problems.  However, the 
examiner reported that it was unlikely, in view of the 
veteran's age and the character and duration of the symptoms 
of which he complained in December 1970, that such symptoms 
were caused by coronary artery disease.  Further, it would 
also be unlikely to have such premature chest pain on the 
basis of premature coronary disease and to survive as long as 
the veteran had without significant intervening problems.  
The physician took note of the in-service finding of an 
elevated pulse rate but dismissed such finding as ". . . not 
a significant abnormality by itself."  The examiner 
considered the statements of the physicians discussed above.  
Nonetheless, she concluded that the veteran's elevated blood 
pressure readings were "not of a sustained nature" that 
would have contributed to the development of his other 
medical problems.

The veteran testified before the undersigned Member of the 
Board in March 2000 that he had not been treated for high 
blood pressure during his active military service.  He 
testified that at the time of his separation from service, he 
had had chest pain "off and on" since the time of his 
service in Vietnam.  He testified that he had a high blood 
pressure reading in 1967.  However, after resting on a cot 
for fifteen minutes and undergoing a procedure during which a 
physician applied a tongue suppresser on the occasion that he 
complained of chest pain he was in to the back of his throat, 
a physician approved him for flight status.  He testified 
that he had a heart attack in 1982, after which he began to 
take medication for hypertension.  He testified that he had 
had chest pain continuously since 1967 but did not seek 
medical treatment.  In previous testimony, he had indicated 
that his problems with high blood pressure began after he 
left Vietnam.  As a medic, he had checked his blood pressure 
and found it to be elevated on occasion.

The medical record shows two elevated blood pressures in 
service, and diagnosis of hypertension and arteriosclerotic 
heart disease many years later.  The medical record also 
includes the opinions of the several physicians who reviewed 
the veteran's service medical records and who opined that 
hypertension began then.  There is also the opinion of the VA 
physician who reviewed these same records and reached the 
opposite conclusion.  

The matter, however, does not end there because there is non- 
medical evidence that supports the claim.  The veteran has 
provided sworn testimony to the effect that he monitored his 
blood pressure in service and knew it to be elevated on 
occasion.  Because he likely received some medical training 
in connection with his duties as a medic, he is competent, in 
the Board's opinion, to proffer opinion as to whether a blood 
pressure reading was or was not elevated.  And, in the 
opinion of the undersigned, who heard his testimony on one 
occasion, it is credible.  It is also given credence by the 
fact that he filed a claim for VA benefits based on high 
blood pressure shortly after he was separated from the 
service.  The evidence, medical and non- medical, therefore 
shows that he had elevated blood pressure readings on more 
than one occasion in service, and further supports the claim.

With application of the benefit of the doubt rule, the Board 
finds that service connection for hypertension is warranted.  
And, in view of the fact that hypertension is a well known 
risk factor for arteriosclerotic heart disease, service 
connection for this form of heart disease, and its 
complications, is also in order.



ORDER

Entitlement to service connection for hypertension and heart 
disease, including arteriosclerotic heart disease, is 
granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

